Exhibit 10.4
 
SECURED GUARANTY


THIS SECURED GUARANTY (this “Guaranty”), dated as of June 2, 2015, is made by
Guardian 8 Corporation, a Nevada corporation, with headquarters located at 7432
E. Tierra Buena Lane, Suite 102, Scottsdale, Arizona  85260  (the “Guarantor”)
in favor of Christiana Trust, a division of WSFS Bank (the “Agent”) for the
benefit of the holders of Debentures (as defined below).
 
WHEREAS, Guardian 8 Holdings, a Nevada corporation, with headquarters located at
7432 E. Tierra Buena Lane, Suite 102, Scottsdale, Arizona  85260  (the
“Company”) has on even date herewith issued senior secured debentures (the
“Debentures”) to the Holders, as defined therein, pursuant to the terms of that
certain Securities Purchase Agreement dated as of even date herewith (as
amended, modified, supplemented or extended from time to time, the “Securities
Purchase Agreement” and, together with all related agreements and documents
issued or delivered thereunder or pursuant thereto, the “Transaction
Documents”);


WHEREAS, it is a condition to the willingness of the Holders to purchase the
Debentures from the Company as contemplated under the Securities Purchase
Agreement that the Guarantor enters into this Guaranty for the benefit of the
Holders;


WHEREAS, the Guarantor will receive either a direct or indirect benefit from the
credit provided to the Company under the Transaction Documents; and


NOW THEREFORE, the parties hereto, intending to be legally bound, and in
consideration of the foregoing and the mutual covenants contained herein, hereby
agree as follows:


Section 1.                      Guaranty.


(a)           The Guarantor, jointly and severally, as primary obligor and not
merely as surety, hereby absolutely, unconditionally and irrevocably guarantees:
(i) the performance of all obligations of the Company under the Transaction
Documents, including without limitation the due and punctual payment in full
(and not merely the collectibility) of all obligations under the Debentures,
including all principal thereof and all interest payable thereon, at the
interest rate provided therein, in each case regardless of the extent allowed as
a claim in any proceeding in respect of the bankruptcy, reorganization or
insolvency of the Company, the Guarantor or any of their respective Affiliates
(a “Reorganization”), in each case when due and payable, according to the terms
of the Debentures and the other Transaction Documents, whether at stated
maturity, by reason of acceleration or otherwise; (ii) the due and punctual
payment in full (and not merely the collectibility) of all other sums and
charges which may at any time be due and payable by the Company in accordance
with, or under the terms of, the Debentures or the other Transaction Documents,
whether at stated maturity, by reason of acceleration or otherwise; (iii) the
due and punctual payment in full (and not merely the collectibility),
performance and/or observance of all other indebtedness, liabilities,
obligations, terms, covenants and conditions contained in the Transaction
Documents, whether now or hereafter existing, on the part of the Company to be
paid, performed or observed; and (iv) the due and punctual payment and
performance in full (and not merely the collectibility) of any and all other
future advances and other obligations, indebtedness, obligations and liabilities
of the Company to each of the Holders of every kind and description, whether now
existing or hereafter arising, whether direct, indirect or contingent, whether
secured or unsecured, and howsoever evidenced, incurred or arising, including
without limitation any future loans and advances made to the Company by any
Holder prior to, during or following any Reorganization (all of the foregoing
being hereinafter collectively called the “Guaranteed Obligations”).
 
 
 

--------------------------------------------------------------------------------

 


(b)           Notwithstanding any provision contained in this Guaranty or any
other Guaranty Document (as defined in Section 2) to the contrary (except as set
forth in clause (c) below), it is the intention and guaranty of the Guarantor
and the Company that the obligations of the Guarantor under this Guaranty shall
be valid and enforceable against the Guarantor to the maximum extent permitted
by applicable law.  Accordingly, if any provision of this Guaranty creating any
obligation of a Guarantor in favor of the Holders shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of the Guarantor and the Holders that any balance of the
obligation created by such provision and all other obligations of the Guarantor
to the Holders created by other provisions of this Guaranty shall remain valid
and enforceable.  Likewise, if any sums which any  Holder may be otherwise
entitled to collect from a Guarantor under this Guaranty shall be declared to be
in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to the
Guarantor’s obligations under this Guaranty, it is the stated intention and
agreement of the Guarantor and such Holder that all sums not in excess of those
permitted under such applicable law shall remain fully collectible by such
Holder from the Guarantor and such excess sums shall nevertheless survive as a
subordinate obligation of the Guarantor, prior to the claims of equityholders in
the Guarantor.  This provision shall control every other provision of the
Guaranty Documents.


Section 2.                      Security.  This Guaranty (as the same may be
amended, modified, supplemented, replaced or extended from time to time) and all
obligations, indebtedness or liabilities of the Guarantor arising hereunder, as
well as the obligations under the other Transaction Documents, shall be secured
by the Pledge and Security Agreement of even date herewith (as the same may be
amended, restated, renewed, replaced, supplemented or otherwise modified from
time to time, (the “Pledge Agreement”; the Pledge Agreement, together with this
Guaranty and any and all other agreements now or hereafter securing this
Guaranty, being collectively referred to herein as the “Guaranty Documents”).


Section 3.                      Subsequent Changes.  The Guarantor expressly
agrees that each Holder may, in its sole and absolute discretion, without notice
to or further assent of the Guarantor and without in any way releasing,
affecting or impairing the Guaranteed Obligations and liabilities of the
Guarantor hereunder: (a) waive compliance with, or any default under, or grant
any other indulgences with respect to, the Guaranteed Obligations; (b) modify,
amend or change any provisions of the Guaranteed Obligations; (c) grant
extensions or renewals of or with respect to the Guaranteed Obligations, and/or
effect any release, compromise or settlement in connection therewith; (d) agree
to the substitution, exchange, release or other disposition of the Guarantor or
of all or any part of the collateral securing the Guaranteed Obligations; (e)
make advances for the purpose of performing any term or covenant contained in
the Guaranty Documents or any other Transaction Documents evidencing the
Guaranteed Obligations, with respect to which the Company shall be in default;
(f) subject to the provisions of the Debentures, assign or otherwise transfer
the Guaranteed Obligations, including, without limitation, the assignment and
transfer of any Holder’s rights and remedies under this Guaranty, or any
interest therein; (g) deal in all respects with the Company and the Guarantor,
the Guaranteed Obligations or any collateral securing the Guaranteed Obligations
as if this Guaranty were not in effect; (h) extend credit to the Company or the
Guarantor whether or not (1) notice of election to terminate any of the
Transaction Documents or any other agreement among the Holders and the Company
or the Guarantor has been given by the Holders, or by the Company or the
Guarantor, or (2) any Event of Default, or any event which with notice or lapse
of time, or both, would constitute an Event of Default, has occurred under the
Debentures or any other agreement among the Holders and the Company or the
Guarantor; (i) replace any existing obligations and the documentation therefore
with an amended and restated obligation and the documentation therefor; and (j)
settle or compromise any or all of the Guaranteed Obligations with the Company
or the Guarantor, and/or any other person or persons liable therein, and/or
subordinate the payment of same or any part hereof to the payment of any other
debts or claims which may at any time be due or owing to the Holders and/or
other person.
 
 
2

--------------------------------------------------------------------------------

 


Section 4.                      Direct and Absolute Obligation.  The liability
of the Guarantor under this Guaranty shall be primary, direct and immediate and
not conditional or contingent upon pursuit by the Holders of any remedies it may
have against the Company or the Guarantor or any other party with respect to the
Guaranteed Obligations, whether pursuant to the terms of the Debentures or
otherwise.  The obligations of the Guarantor under this Guaranty shall be
absolute and unconditional, irrespective of the genuineness, validity,
regularity, enforceability or priority of the Debentures or the Transaction
Documents, the Guaranteed Obligations or any other circumstances which might
otherwise constitute a legal or equitable discharge of a surety or guarantor and
without regard to any counterclaim, setoff, declaration or defense of any kind
which any party obligated under the Debentures or any other document evidencing
or securing any of the Guaranteed Obligations may have or assert.  No exercise
or nonexercise by any Holder of any right given to it hereunder or under the
Debentures, and no change, impairment or suspension of any right or remedy of
any Holder, shall in any way affect any of either Guarantor’s obligations
hereunder or give the Guarantor any recourse against any Holder.  Without
limiting the generality of the foregoing, no Holder shall be required to make
any demand on the Company, its Affiliates and/or any other party, or otherwise
pursue or exhaust its remedies against the Company or any other party, before,
simultaneously with or after, enforcing its rights and remedies hereunder
against the Guarantor.  Any one or more successive and/or concurrent actions may
be brought hereon against the Guarantor, either in the same action, if any,
brought against the Company and/or any other party, or in separate actions, as
often as a Holder, in its sole discretion, may deem advisable.


Section 5.                      Waivers.


(a)           The Guarantor hereby expressly waives: (i) diligence, presentment
and demand for payment and protest of nonpayment; (ii) notice of acceptance of
this Guaranty and of presentment, demand, dishonor and protest; (iii) notice of
any default hereunder or under the Debentures or any other Guaranteed
Obligations and of all indulgences; (iv) all other notices and demands otherwise
required by law which the Guarantor may lawfully waive; (v) the right to assert
in any action or proceeding hereupon any setoff, counterclaim or other claim
which it may have against the Holders; and (vi) the benefit of all other
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof.  As further consideration for the purchase of
the Debentures by the Holders from the Company and as a material inducement to
the Holders to purchase the Debentures and accept this Guaranty, the Guarantor
hereby irrevocably waives, disclaims and relinquishes all claims, whether based
in equity or law, whether by contract, statute or otherwise, that the Guarantor
might now or hereafter have against the Company or any other person that is
primarily or contingently liable on the Guaranteed Obligations guarantied hereby
or that arise from the existence or performance of the Guarantor’s obligations
under this Guaranty, including, but not limited to, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim or remedy of the Company or any of its Subsidiaries against the
Holders or any collateral security that any Holder now has or hereafter
acquires.
 
 
3

--------------------------------------------------------------------------------

 


(b)           The Guarantor is presently informed of the financial condition of
the Company and of all of the circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Guaranteed
Obligations.  The Guarantor hereby covenants and agrees that the Guarantor will
continue to keep itself informed of the Company’s financial condition, the
status of other guarantors, sureties, or other parties liable with respect to
the Guaranteed Obligations, if any, and of all of the circumstances which bear
upon the risk of nonpayment.  Absent a written request for such information by
the Guarantor to the Holders, the Guarantor hereby waives its right if any, to
require any Holder to disclose to the Guarantor any information which such
Holder may now or hereafter acquire concerning such condition or circumstances,
including, without limitation, the release of or revocation by any other
guarantor or other party liable with respect to the Guaranteed Obligations.


Section 6.                      Unenforceability of Obligations against the
Company.  If for any reason the Company has no legal existence or is under no
legal obligation to discharge any of the Guaranteed Obligations, or if any of
the Guaranteed Obligations have become irrecoverable from the Company by reason
of its insolvency, bankruptcy or reorganization or by other operation of law or
for any other reason, this Guaranty shall nevertheless be binding on the
Guarantor to the same extent as if the Guarantor at all times had been the
principal obligor on all such Guaranteed Obligations.  In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Company or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of the Debentures, the other Transaction Documents or any other agreement
evidencing, securing or otherwise executed in connection with any Guaranteed
Obligation shall be immediately due and payable by the Guarantor.


Section 7.                      Representations and Warranties.  The Guarantor
hereby represents and warrants to the Holders that:


(a)           the Guarantor (i) is a corporation duly organized and validly
existing and in good standing under the laws of the state of its incorporation
and is duly qualified to transact business in each jurisdiction where because of
the nature of its business or property such qualification is required, (ii) has
full power and authority to own its properties and assets and to carry on its
business as now being conducted and as presently contemplated, and (iii) has
full power and authority to execute and deliver, and perform its obligations
under, the Guaranty Documents to which it is a party or signatory.
 
 
4

--------------------------------------------------------------------------------

 


(b)           the execution and delivery of, and performance by the Guarantor of
its obligations under, the Guaranty Documents are within its corporate power,
have been duly authorized by all requisite action and do not and will not
violate any provision of law, any order, judgment or decree of any court or
other agency of government, the corporate charter or by-laws of the Guarantor or
any indenture, agreement or other instrument to which the Guarantor is a party,
or by which the Guarantor is bound, or be in conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of the Guarantor pursuant
to, any such indenture, agreement or instrument, except where such violation,
conflict or default would not have a material adverse effect on the properties,
assets or condition (financial or otherwise) of the Guarantor or any rights of
the Holders under any of the Guaranty Documents to which it is a party
(hereinafter, a “Material Adverse Effect”).  Each of the Guaranty Documents to
which the Guarantor is a party, including without limitation the Pledge
Agreement, constitutes the valid and binding obligation of the Guarantor,
enforceable against it in accordance with its terms, subject, however, to
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action in law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right under any such agreement.


(c)           Except for filings to be made in connection with the Pledge
Agreement (including, but not limited to, UCC-1 Financing Statements) and any
other collateral document that requires the recordation or filing with any
governmental authority, the Guarantor are not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency, or any other person, in
connection with or as a condition to the execution, delivery or performance of
any of the Guaranty Documents to which it is a party.


(d)           There is no action, suit or proceeding at law or in equity or by
or before any governmental instrumentality or other agency, including any
arbitration board or tribunal, now pending or, to the knowledge of the
Guarantor, threatened (nor is any basis therefor known to the Guarantor), (i)
which questions the validity of any of the Guaranty Documents, or any action
taken or to be taken pursuant hereto or thereto, or (ii) against or affecting
the Guarantor which, if adversely determined, either in any case or in the
aggregate, would have a Material Adverse Effect.


(e)           No Guarantor is a party to any agreement or instrument or subject
to any corporate, partnership or other restriction which by its terms could have
a Material Adverse Effect as a result of the Guarantor entering into this
Guaranty or performing hereunder.
 
 
5

--------------------------------------------------------------------------------

 


(f)           No Guarantor is in violation of any provision of its corporate
charter or by-laws or any material indenture, agreement or instrument to which
it is a party or by which it is bound or, to the best of the Guarantor’s
knowledge and belief, of any provision of law or any order, judgment or decree
of any court or other Governmental Authority except to the extent such violation
would not cause a Material Adverse Effect.


Section 9.                      Affirmative Covenant.  The Guarantor hereby
covenants and agrees that, until payment in full of the Guaranteed Obligations
and termination of all commitments with respect thereto, the Guarantor shall
comply with all of the covenants and other provisions of the Debentures which
apply to it (if any).


Section 10.                    Events of Default.  In each case of the happening
of an “Event of Default”, as such term (or any similar term) is defined in the
Debentures (hereinafter referred to as an “Event of Default”), then and upon any
such Event of Default and at any time thereafter during the continuance of such
Event of Default, at the election of the Holders (or automatically in the case
of certain Events of Default as specified in the Debentures), the Guaranteed
Obligations and any and all other obligations of the Company and the Guarantor
and any of them to the Holders shall for the purposes of this Guaranty
immediately become due and payable, both as to principal and interest, without
presentment, demand, or protest, all of which are hereby expressly waived,
anything contained herein or other evidence of such Guaranteed Obligations to
the contrary notwithstanding.


Section 11.                    Notices.  All notices, requests, demands and
other communications provided for hereunder shall be in writing (including
telecopied communication) and mailed or telecopied or delivered to the
applicable party at the addresses indicated pursuant to the Pledge Agreement or,
as to each party, at such other address as shall be designated by such parties
in a written notice to the other party complying as to delivery with the terms
of this Section.  All such notices, requests, demands and other communication
shall be deemed given upon receipt by the party to whom such notice is directed.


Section 12.                    Place and Denomination of Payment.  All
Guaranteed Obligations paid by the Guarantor hereunder shall be paid in U.S.
Dollars in immediately available funds to the Holders at their offices at the
address provided for above unless some other address is hereafter designated by
the Holders.


Section 13.                    Subordination, Assignment and Transfer.  Until
the payment and performance in full of all Guaranteed Obligations, no Guarantor
shall accept or retain any distribution or other payment from the Company unless
the same is not restricted under the terms of the Debentures.  The Guarantor
hereby irrevocably appoints the Agent, as defined in the Pledge Agreement and as
may be replaced from time to time, as the Guarantor’s attorney-in-fact in its
name to demand and enforce payment of the Guarantor’s obligations and
indebtedness hereunder, to prove all claims, receive all dividends and take all
other action on said obligations and indebtedness in any liquidation or any
proceedings whatsoever affecting the Company or their property under any
bankruptcy or other laws now or hereafter in effect for the relief of debtors.
 
 
6

--------------------------------------------------------------------------------

 


Section 14.                    Termination of Guaranty.  This Guaranty is a
continuing Guaranty and shall remain in full force and effect until the
indefeasible payment in full in cash or shares of Common Stock (or other
property acceptable to the Holders, in their sole discretion) of the Guaranteed
Obligations.


Section 15.                    Company’s Insolvency.  The obligations of the
Guarantor to make payment in accordance with the terms of this Guaranty shall
not be impaired, modified, changed, released or limited in any manner whatsoever
by any impairment, modification, change, release or limitation of the liability
of the Company, any of its Subsidiaries or any of its respective estates, in
bankruptcy or reorganization resulting from the operation of any present or
future provision of the United States Bankruptcy Code or other statute or from
the decision of any court.  The Guarantor agrees that in the event any amounts
referred to herein are paid in whole or in part by the Company, any of its
Subsidiaries or the Guarantor, the Guarantor’s liability hereunder shall
continue and remain in full force and effect in the event that all or any part
of any such payment is recovered from the Holders as a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar
law.  The Guarantor further agrees that this Guaranty includes the costs
incurred by the Holders in defending any claim or suit seeking such recovery.


Section 16.                    Nonwaiver of Rights.  All rights and remedies
afforded to the Holders by reason of this Guaranty and the Debentures or by law
are separate and cumulative and the exercise of one shall not in any way limit
or prejudice the exercise of any other such rights or remedies.  No delay or
omission by the Holders in exercising any such right or remedy shall operate as
a waiver thereof.  No waiver of any rights and remedies hereunder, and no
modification or amendment hereof, shall be deemed made by the Holders unless in
writing and duly executed.  Any such written waiver shall apply only to the
particular instance specified therein and shall not impair the further exercise
of such right or remedy or of any other right or remedy of the Holders, and no
single or partial exercise of any right or remedy hereunder shall preclude
further exercise of any other right or remedy.


Section 17.                    WAIVER OF TRIAL BY JURY.  THE GUARANTOR HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT IN OR
WITH RESPECT TO THIS GUARANTY, THE GUARANTY DOCUMENTS OR ANY OTHER AGREEMENTS
EXECUTED IN CONNECTION HEREWITH.


Section 18.                    Agency.  Pursuant to Section 16 of the Pledge
Agreement and subject to the rights and obligations provided the Agent therein,
the Agent may act for the Holders hereunder.
 
Section 19.                    Governing Law.  This Guaranty shall be construed
in accordance with and governed by the laws of the State of Nevada applicable to
contracts made and performed in said state.  It is intended that this Guaranty
shall take effect as a sealed instrument.
 
 
7

--------------------------------------------------------------------------------

 


Section 20.                    Successors.  This Guaranty shall inure to the
benefit of, and be enforceable by, the Holders and their successors and assigns,
and shall be binding upon, and enforceable against, the Guarantor and its
successors and assigns.


Section 21.                    Severability.  In case this Guaranty or any one
or more of the provisions contained herein shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Guaranty
shall be construed as if such invalid, illegal or unenforceable provision had
never been included.


Section 22.                    Section Headings.  The section headings in this
Guaranty are inserted for convenience of reference only and shall not in any way
affect the meaning or construction of any provision of this Guaranty.


Section 23.                    Counterparts.  This Guaranty may be executed by
the parities hereto in several counterparts hereof and by different parties
hereto on separate counterparts hereof, each of which shall be an original and
all of which shall together constitute one and the same agreement.  Delivery of
an executed signature page of this Guaranty by facsimile transmission or
electronic mail shall be effective as an in-hand delivery of an original
executed counterpart thereof.


Section 24.                    Inconsistencies.  Any inconsistencies between the
provisions of this Guaranty and the Debentures shall be governed by a reference
to the provisions of the Debentures.


[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
under seal as of the day and year first above written.




GUARANTOR:


Guardian 8 Corporation,
a Nevada Corporation


By: /s/ C. Stephen Cochennet                                        
      C. Stephen Cochennet, CEO/President


 
Address for Notice and Delivery:
7432 E. Tierra Buena Lane, Suite 102
Scottsdale, Arizona  85260
Telephone: 913.317.8887
Facsimile:   480.436.5777
Attention:  C. Stephen Cochennet, CEO
 
With a copy to:
DeMint Law, PLLC
3753 Howard Hughes Parkway
Second Floor Suite 314
Las Vegas, Nevada  89169
Telephone: 702.586.6436
Facsimile:    702.442.7995
Attention:   Anthony N. DeMint, Esq.
   

 
 
 
[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


First Bank & Trust as custodian of Ronald L. Chez IRA






By: /s/ Karen L. Rose                           
       Name: Karen L. Rose
       Title: Vice President & Trust Officer


 
Address for Notice and Delivery:
820 Church St.
Evanston, IL  60201
 
With a copy to:
 
   




 


[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


C. Stephen Cochennet






By: /s/ C. Stephen Cochennet                                       
       Name: C. Stephen Cochennet
       Title: N/A




 
Address for Notice and Delivery:
7432 E. Tierra Buena Lane, Suite 102
Scottsdale, AZ  85260
 
With a copy to:
 
   

 




[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


JT Estate Trust Dtd 7/3/13






By: /s/ Jim Loeffelbein TTEE                                
      /s/ Terrie Loeffelbein
TTEE                                                                                            
       Name: Jim Loeffelbein,
   Terrie Loeffelbein
       Title: TTEEs




 
Address for Notice and Delivery:
10380 West 179th Street
Bucyrus, KS  66013
 
With a copy to:
 
   




 




[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


Coal Creek Energy, LLC






By: /s/ John Loeffelbein                                                
                                                                
       Name: John Loeffelbein
       Title: Managing Member




 
Address for Notice and Delivery:
17871 South Cody Street
Olathe, KS  66062
 
With a copy to:
 
   

 








[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


Harvey M. Burstein






By: /s/ Harvey M. Burstein                                      
       Name: Harvey M. Burstein
       Title: N/A




 
Address for Notice and Delivery:
13901 Conser St. Apt #1607
Overland Park, KS  66223
 
With a copy to:
 
   

 






[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


Cradle Rock LLC






By: /s/ William M. Stern MP                                                    
       Name: William M. Stern
       Title: MP




 
Address for Notice and Delivery:
William M. Stern
c/o Stern Brothers – 8000 Maryland Ave.
St. Louis, MO  63105
 
With a copy to:
 
   

 






[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


William M. Stern RLT 7/9/92






By: /s/ William M. Stern                                         
                                                                
       Name: William M. Stern
       Title: TTEE




 
Address for Notice and Delivery:
William M. Stern
c/o Stern Brothers – 8000 Maryland Ave.
St. Louis, MO  63105
 
With a copy to:
 
   

 








[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


Kent and Lisa Renae Nelson






By: /s/ Kent Nelson                                           
       /s/ Lisa Renae
Nelson                                                                
       Name:  Kent Nelson and
Lisa Renae Nelson
       Title: N/A


 
Address for Notice and Delivery:
1200 Mountain Home Road
Woodside, CA  94062
 
With a copy to:
 
   

 






[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




SECURED PARTY:


Gary A. Padjen






By: /s/ Gary A.
Padjen                                                               
       Name: Gary A. Padjen
       Title: N/A




 
Address for Notice and Delivery:
10741 Downing St
Carmel, IN  46033
 
With a copy to:
 
   

 






[Secured Guaranty Signature Page]
 
 
 

--------------------------------------------------------------------------------

 